Citation Nr: 1011372	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Herman Montalvo, LCSW


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
reopened and denied the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, on a de novo basis.  In February 2010, the Veteran 
testified at a Travel Board hearing at the RO.  

The Board observes that the March 2005 RO decision (noted 
above) reopened the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, and denied that claim on a de novo basis.  The Board 
notes, however, that service connection for a psychiatric 
disorder, to include PTSD, was previously denied in a final 
May 2003 RO decision.  Therefore, the Board must address 
whether the Veteran has submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The issue of the merits of the claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder, to include PTSD, in May 2003, and the Veteran did 
not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2003 RO decision that denied entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, and the need to remand for additional 
information with regard to the merits of the issue, no 
further discussion of VCAA compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a psychiatric disorder, 
to include PTSD, in May 2003.  The May 2003 RO decision was 
not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the May 2003 RO 
decision included the Veteran's available service treatment 
records; post-service private and VA treatment records; an 
audiological examination report for the VA (performed by QTC 
Medical Services); and the Veteran's own statements.  The RO 
denied service connection for a psychiatric disorder, to 
include PTSD (listed as PTSD with depression), on the basis 
that the evidence reviewed did not establish a stressful 
experience which occurred and did not show a confirmed 
diagnosis of a psychiatric disorder, to include PTSD, which 
would permit a finding of service connection.  

The evidence received since the May 2003 RO decision includes 
additional post-service VA treatment records; a response to a 
PTSD questionnaire received in August 2004; an audiological 
examination report for the VA (performed by QTC services); a 
July 2008 statement in support of claim for PTSD; and 
statements and testimony from the Veteran.  

The additional post-service VA treatment records show 
treatment for psychiatric disorders including PTSD on 
multiple occasions.  

For example, an August 2004 VA PTSD assessment summary report 
noted that the Veteran served in the Army from September 1950 
to September 1953 and that he was assigned to the 4th 
Division Combat Engineers, Company D.  The Veteran reported 
that he spent thirty months in Germany, specifically at a 
former German military camp in the town of Hanau, Germany.  
The Veteran stated that in 1951 or 1952, his company was 
constructing a bridge over the Rhine River.  He indicated 
that it was frigid and that he recalled that the temperature 
was 17 degrees Fahrenheit.  He reported that two to three 
sections of bridge collapsed and that he and maybe eleven or 
twelve others fell into the water and were swept away by a 
strong current for perhaps a half a mile.  The Veteran 
indicated that they were very lucky to make it and that it 
was a very frightening experience due to the "calamity", 
the polar temperatures, and them being swept away by the 
force of the water current.  He also stated that night guard 
duty was very frightening, especially due to the proximity of 
the Russian soldiers on the other side of the border.  It was 
noted that the time period was during the Cold War and 
tension were heightened for American, East German, and Soviet 
troops.  The diagnosis was PTSD.  

An additional August 2004 VA psychiatry note related an 
assessment that included a depressive disorder, not otherwise 
specified, with episodic depressive and irritable symptoms 
only; not consistent with major depressive disorder; limited 
symptoms of PTSD, although nightmares were reported to be 
moderately improved; and dementia, not otherwise specified, 
possibly of a vascular etiology.  

An October 2004 VA psychiatry note indicated that the Veteran 
had a history of PTSD and that he was seen for a follow-up.  
The assessment was a depressive disorder, not otherwise 
specified; limited symptoms of PTSD; and dementia, not 
otherwise specified, possibly of a vascular etiology.  

In the evidence since May 2003, there are clear diagnoses of 
psychiatric disorders, including PTSD.  The Board finds that 
the current diagnoses of a depressive disorder and PTSD are 
evidence that is both new and material because the claim was 
previously denied, at least in part, on the basis that the 
evidence did not show a confirmed diagnosis of a psychiatric 
disorder, to include PTSD.  Therefore, the Board finds that 
such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the May 
2003 RO decision is new and material, and thus the claim for 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.  This does not mean that service 
connection is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for a psychiatric disorder, to 
include PTSD, is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  



ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
PTSD, is reopened, and to this extent only, the benefit 
sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of his period of 
service.  The Veteran's service personnel and treatment 
records are essentially unavailable and were reportedly 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  His DD-214 indicates that he had two years, 
three months, and four days of foreign and/or sea service.  
There is no indication that the Veteran was awarded 
decorations evidencing combat.  His occupational specialty 
was listed as a combat engineer.  The Veteran served with 
Company D, 4th Engineering "C" Battalion.  As noted above, 
the Veteran's service treatment records are essentially 
unavailable.  A September 1953 objective separation 
examination report indicated that the Veteran's psychiatric 
evaluation was normal.  

Post-service VA treatment records show treatment for 
psychiatric disorders, including a depressive disorder and 
PTSD.  

The Veteran has reported non-combat related stressors.  In a 
February 2003 stressor statement, he reported that four 
months after arriving in Hanau, Germany, he was promoted to 
staff sergeant and became a squad leader.  He stated that the 
biggest job that he led was building a platoon bridge that 
stretched across the entire Rhine River.  The Veteran 
indicated that during the project, the temperatures reached 
as low as 10 to 12 degrees Fahrenheit.  He reported that 
during one of their night shifts, a structural brace 
collapsed and he and twelve men were plunged into he 
freezing, rapidly flowing, waters below.  He stated that they 
floated approximately three quarters of a mile down stream 
and managed to swim to a nearby river bank where emergency 
crews picked them up. 

An August 2004 VA PTSD assessment summary report noted that 
the Veteran served in the Army from September 1950 to 
September 1953 and that he was assigned to the 4th Division 
Combat Engineers, Company D.  The Veteran reported that he 
spent thirty months in Germany, specifically at a former 
German military camp in the town of Hanau, Germany.  He 
stated that in 1951 or 1952, his company was constructing a 
bridge over the Rhine River.  He indicated that it was frigid 
and that he recalled that the temperature was 17 degrees 
Fahrenheit.  The Veteran reported that two to three sections 
of bridge collapsed and that he and maybe eleven or twelve 
others fell into the water and were swept away by a strong 
current for perhaps a half a mile.  He indicated that they 
were very lucky to make it and that it was a very frightening 
experience due to the "calamity", the polar temperatures, 
and them being swept away by the force of the water current.  
He also stated that night guard duty was very frightening, 
especially due to the proximity of the Russian soldiers on 
the other side of the border.  It was noted that the time 
period was during the Cold War and tension were heightened 
for American, East German, and Soviet troops.  The diagnosis 
was PTSD.

In an August 2004 response to a PTSD questionnaire, the 
Veteran reported that he served with the 4th Division, 
Company D, Combat Engineers, in Hanau, Germany.  He stated 
that in the winter of 1951, he was a platoon leader with 
eleven men assigned under his supervision.  The Veteran 
indicated that they were building a bridge across the Rhine 
River when tanks were crossing and the bridge gave way and 
equipment and his platoon fell into the river.  He remarked 
that it took an hour before they were pulled out and taken to 
a field hospital.  The Veteran indicated that he never forgot 
the incident and that it was still very hard to forget.  He 
stated that he had nightmares concerning the incident.  In a 
June 2008 statement in support of claim for PTSD, the Veteran 
reported that the incident occurred in 1951 or 1952.  

At the February 2010 Board hearing, the Veteran testified 
that when he was in Germany, they were building a bridge and 
it gave way.  He reported that that he and eleven men hit the 
water and were taken away in the current.  The Veteran stated 
that water was frigid and that it was 17 degrees at that 
time.  He indicated that he was still afraid of the water.  

The Board observes that the Veteran has specifically stated 
that he was building a bridge that collapsed in Germany in 
the winter of 1951 or 1952 and that he fell into the water 
and was swept away.  The Board notes that there is no 
indication in the record that there has been an attempt to 
verify the Veteran's reported stressor through the U.S. Army 
and Joint Services Records Research Center (JSRRC).  In fact, 
in January 2009, the RO found that the Veteran's stressor 
information was insufficient to send for verification.  The 
Board notes, however, that the Veteran has specifically 
reported being involved in a bridge collapse and falling into 
frigid water while serving in Hanau, Germany, at a specific 
time (winter) in 1951 or 1952.  As noted above, the Veteran 
served with Company D, 4th Engineering "C" Battalion.  
Therefore, the Board is of the view that an attempt to verify 
the Veteran's alleged stressor and to obtain relevant unit 
histories should be made.  

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of any current psychiatric 
disorder, to include PTSD.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Finally, the Board observes that at the February 2010 
hearing, the Veteran testified that he was receiving current 
treatment at the San Antonio, Texas VA Outpatient Clinic.  
The Board observes that the most recent reports of record 
from that facility are dated in June 2005.  As there are 
possible further treatment records, including VA treatment 
records, that may be pertinent to the Veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  
        
Accordingly, this issue is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for psychiatric problems, to 
include PTSD, since June 2005, from the 
San Antonio, Texas VA Outpatient Clinic.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him 
for psychiatric problems, to include 
PTSD, since June 2005.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include being 
involved in a bridge collapse in the 
winter of 1951 or 1952 in Hanau, Germany, 
and any other stressor for which the 
Veteran provides sufficient detail.  
JSRRC should also be asked to provide the 
histories of the Veteran's unit during 
the time he was in Hanau, Germany in the 
winter of 1951 and 1952.  If more 
detailed information is needed for this 
research, the Veteran should be given and 
opportunity to provide it.  

5.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

6.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  
If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


